DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0013388).
Regarding claim 1, Lee discloses that a light-emitting diode, comprising:
a semiconductor stack, comprising a first semiconductor layer 121, an active region 123, and a second semiconductor layer 125 stacked in a first direction (Fig. 10(b));
a transparent conductive layer 131 (para. 0075, note transparent conductive oxide or metal) formed on the semiconductor stack and electrically connected to the second semiconductor layer;
an insulating layer 151 formed on the transparent conductive layer, comprising a first opening 151b (Fig. 93(b)); and
a first electrode layer 133 & 135 formed on the insulating layer 151, comprising a first pad 133 (end of electrode) and a first extension 135, wherein in a cross-sectional view, the first extension 135 extends from a periphery of the first pad 133 in a second direction perpendicular with the first direction (Fig. 10(a)(b)); and
a second electrode layer 140 formed on the insulating layer 151, electrically connected to the first semiconductor layer 121, wherein the first extension contacts the transparent conductive layer 131 through the first opening 151b and covers the entire first opening 151b, and wherein the first extension 133 does not overlap the second electrode layer 140 in the first direction (Fig. 10(b)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0013388) in view of Kim et al. (US 2017/0108173).
Reclaim 2, Lee fails to teach the transparent conductive layer comprises a second opening exposing the second semiconductor layer.
However, Kim suggests that a transparent conductive layer 130 comprises a second opening 140b exposing the second semiconductor layer 125 (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide a transparent conductive layer comprises a second opening exposing the second semiconductor layer with Lee as taught by Kim in order to enhance high luminous efficacy and high production yields (para. 0010) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 3, Lee & Kim disclose that the insulating layer further comprises a third opening and the first pad contacts the second semiconductor layer through the second opening and the third opening 133 (Fig. 3, Lee).
Reclaim 4, Lee & Kim disclose that a plurality of recesses formed in the semiconductor stack, wherein each of the recesses 140 comprises a side wall and a bottom, and wherein the side wall exposes the second semiconductor layer 125 and the active region 123 and the bottom exposes the first semiconductor layer 121; and
wherein the transparent conductive layer 130 comprises a fourth opening exposing the plurality of recesses and the second semiconductor layer between two adjacent recesses of the plurality of recesses (Fig. 2, Lee).
Reclaim 5, Lee & Kim disclose that the insulating layer 151 further comprises a plurality of fifth openings exposing the bottoms of the plurality of recesses 140; and 
the second electrode layer 140 further comprising a second pad and a second extension extending from the second pad, and the second extension contacts the bottom of each of the plurality of recesses through the plurality of fifth openings (Lee Fig. 2).
Reclaim 6, Lee & Kim disclose that the first extension comprises a portion corresponding to the first opening 153a, and the width of the portion is larger than the width of the first opening (Fig. 3, Lee). 
Reclaim 7, Lee & Kim disclose that a plurality of recesses 140 formed in the semiconductor stack and the transparent conductive layer 130, wherein each of the recesses comprises a side wall and a bottom, and wherein the side wall is composed of side surfaces of the transparent conductive layer 130, the second semiconductor layer 125, the active region 123, and a portion of the first semiconductor layer 121 and the bottom is  composed of an upper surface of the first semiconductor layer 121 (Lee Fig. 2); and 
wherein the first pad 143a & 163 is formed on one of the plurality of recesses 140 and the insulating layer 151 covers the one of the plurality of recesses 140 & 127 (Lee, Fig. 2-3). 
Reclaim 8, Lee & Kim disclose that the insulating layer 151 further comprises a third opening 133 and the first pad 153a & 163 contacts the transparent conductive layer through the third opening 133.
Regarding claim 9, Lee & Kim disclose that a light-emitting diode, comprising:
a semiconductor stack 120, comprising a first semiconductor layer, an active region, and a second semiconductor layer (Fig. 2, Lee);
a recesses 140 & 127 formed in the semiconductor stack, wherein the recess 140 & 127 comprises a side wall and a bottom, and wherein the side wall exposes the second semiconductor layer and the active region and the bottom exposes an upper surface of the first semiconductor layer (Fig. 2 Lee);
a transparent conductive layer 130 formed on the semiconductor stack and electrically connecting the second semiconductor layer 125 (Fig. 2-3, Lee);
an insulating layer 151 formed on the transparent conductive layer 130, comprising a first opening; and
an electrode layer 131, 133, 153a, 163, 161 formed on the insulating layer 151& 153, comprising a pad 133 & 163 and an extension extending 163 from the pad (Fig. 3, Lee);
wherein the extension 163 covers the recess 140 & 127 and electrically connects to the transparent conductive layer 131 (Lee, Fig. 3) through the first opening and does not electrically connect to the first semiconductor layer 163 through the recess (Fig. 3, note: element 133 doesn’t not directly electrically connect to the first semiconductor).
Lee & Kim fail to specify that in a top view the extension has a width smaller than that of the recess (Lee discloses size of 133 is relatively smaller than a top portion of recess 140).
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain width of the extension and a certain width of recess, because it would have been to obtain a certain width of the extension and a certain width of recess to achieve suitable electrical connection.



	
Reclaim 10, Lee & Kim disclose that the insulating layer 151 & 153 further comprises an island covering the recess (Fig. 3, Lee). 
Reclaim 11, Lee & Kim disclose that the first opening surrounds the island and the extension extends on the island (Fig. 2-5, Lee). 
Reclaim 12, Lee & Kim disclose that the transparent conductive layer 131 compresses a second opening at the location of the island (Fig. 2-3, Lee).
Reclaim 13, Lee & Kim disclose that the second opening has a width smaller than that of the islands, and the extension contacts the transparent conductive layer through the first opening (Fig. 2-3, Lee).
Reclaim 14, Lee & Kim disclose that the second opening has a width larger than that of the islands, and the extension contacts the second semiconductor layer through the first opening (Fig. 3, Lee).
Regarding 15, Lee & Kim disclose that a light-emitting diode, comprising:
a semiconductor stack, comprising a first semiconductor layer, an active region, and a second semiconductor layer 120 (Lee Fig. 2-3);
a transparent conductive layer 131 formed on the semiconductor stack and electrically connecting to the second semiconductor layer (Lee Fig. 2-3);
an insulating layer 151 & 153 formed on the transparent conductive layer 131, comprising a first opening 133 or 153a and a plurality of islands in the first opening; and 
an electrode layer 133 & 163 formed on the insulating layer 151 & 153, comprising a pad and an extension extending from the pad;
wherein the extension electrically connects to the second semiconductor layer through the first opening and overlaps the plurality of islands 131U (Lee, Fig. 2-5, element 131U are island shape).
Reclaim 16, Lee & Kim disclose that the plurality of islands is separated with each other (Fig. 2-5, Lee).
Reclaim 17, Lee & Kim disclose that a part of the first opening is under the pad (Fig. 2-3, Lee).
Reclaim 18, Lee & Kim disclose that the transparent conductive layer comprises a second opening on the part of the first opening (Lee in view of Kim).
Reclaim 19, Lee & Kim disclose that the pad contacts the second semiconductor layer through the part of the first opening and the second opening (Lee in view of Kim).
Reclaim 20, Lee & Kim disclose that the extension extends along the first opening (Lee in view of Kim).
Response to Arguments
With respect to rejected claims under 35 U.S.C. 102(a)(1), applicant argues that “Lee fails to suggest that a first electrode layer formed on the insulating layer comprising - -”
In response to applicant's contention, it is respectfully submitted that Lee discloses all the claimed limitation including “a first electrode layer formed on the insulating layer comprising - -” below. 
Lee appears to show, see Fig. 10(b) a first electrode layer 133 & 135 formed on the insulating layer 151, comprising a first pad 133 (end of electrode) and a first extension 135, wherein in a cross-sectional view, the first extension 135 extends from a periphery of the first pad 133 in a second direction perpendicular with the first direction (Fig. 10(a)(b)). 
Therefore, the rejection of claim 1 under 35 U.S.C. 102(b) is deemed proper. 
With respect to rejected claims under 35 U.S.C. 103, applicant argues that “It is submitted that the Examiner’s arbitrary annotations are an unreasonable interpretation of Lee. An anticipating reference must describe the patented subject matter with sufficient clarity and detail to establish that the - -”.
It is respectfully submitted that claim is board enough to read all of limitation that examiner recited in previous rejections and now applicant narrow down some of limitation to clearly define the more specified rejections as shown above, including “a firs pad 133 and the extension 163 covers the recess 140 and electrically connects to the transparent conductive layer” below.
Also, applicant argues that” the examiner does not specify which part in Lee - - plurality of islands”.  Now examiner specify that first opening pass stack of LED with plurality of islands (transparent conductive oxide) (Fig 8(a)(b) & 10(a)(b).
In addition, for the rejection of claims 2-20, the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899